          Case 17-19689            Doc 555         Filed 10/02/18 Entered 10/02/18 11:57:45                           Desc Main
                                                    Document     Page 1 of 12


                                        UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF ILLINOIS
                                                           EASTERN
                                                          EASTERN  DIVISION
                                                                  DIVISION

        In Re QUADRANT 4 SYSTEM CORPORATION, )
              et al.                         )
                                             )                                                    17-19689
                                                                            Bankruptcy No. ________________
                                             )
                                 Debtor.     )                              Chapter                     11
                                                                                                 _______________


                       COVER SHEET FOR APPLICATION FOR PROFESSIONAL COMPENSATION
                                   (IN CASES UNDER CHAPTERS 7, 11 AND 12)


                                                        Amherst Partners, LLC
        Name of Applicant: ____________________________________________________________________________

                                                                   Official Committee of Unsecured Creditors
        Authorized to Provide Professional Services to: ______________________________________________________

                                                            July 28, 2017 (retroactive to July 6, 2017)
        Date of Order Authorizing Employment: ____________________________________________________________

        Period for Which Compensation is Sought:
                             July 6
        From _____________________________,         2017
                                                 ________                                September 13
                                                                        through _____________________________, 2018
                                                                                                               ________

        Amount of Fees Sought:          29,898.75 (including interim expenses)
                                      $_____________________________________________________________________

        Amount of Expense Reimbursement Sought:              645.72 (including interim expenses)
                                                            $_____________________________________________________

        This is an:         Interim Application _______                     Final Application _______


        If this is not the first application filed herein by this professional, disclose as to all prior fee applications:

        Date                Period                        Total Requested               Total Allowed               Fees & Expenses
        Filed               Covered                      (Fees & Expenses)            (Fees & Expenses)              Previously Paid
    11/27/2017        $29,898.75                       $645.72                      $30,544.47                     $30,544.47
     5/14/2018        $35,316.25                        $864.00                     $36,180.25                     $36,180.25




                     October 2, 2018
        Dated: ___________________________                                           /s/ Michael A. Brandess
                                                                            __________________________________________
                                                                                              (Counsel)




(Rev 11/19/10)
    Case 17-19689         Doc 555       Filed 10/02/18 Entered 10/02/18 11:57:45                   Desc Main
                                         Document     Page 2 of 12


                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DISTRICT



    In re                                                Chapter 11

    QUADRANT 4 SYSTEM                                    Case No. 17-19689
    CORPORATION, et al. 1
                                                         (Jointly administered)

                             Debtors.                    Honorable Jack B. Schmetterer
                                                         Hearing: October 23, 2018 at 10:00 a.m.


                                              NOTICE OF MOTION


         Please take notice that on October 23, 2018 at 10:00 a.m., or as soon thereafter as counsel
may be heard, we shall appear before the Honorable Jack B. Schmetterer, or any other judge
sitting in his stead, in Courtroom 682 of the Dirksen Federal Building, 219 S. Dearborn Street,
Chicago, Illinois and will present the Third and Final Application of Amherst Partners, LLC for
Compensation & Reimbursement of Expenses as Financial Advisor to the Official Committee of
Unsecured Creditors of Quadrant 4 System Corporation, et al., a copy of which is enclosed and
served upon you.

Date: October 2, 2018                                  Sugar Felsenthal Grais & Helsinger LLP
                                                       By: /a/ Michael A. Brandess
                                                              One of Its Attorneys
                                                       Mark S. Melickian. (IL No. 6229843)
                                                       Michael A. Brandess (IL No. 6299158)
                                                       SUGAR FELSENTHAL GRAIS & HELSINGER LLP
                                                       30 N. LaSalle St., Ste. 3000
                                                       Chicago, Illinois 60602
                                                       Telephone: 312.704.9400
                                                       Facsimile: 312.372.7951




1
      The Debtors in these jointly administered chapter 11 cases are Quadrant 4 Systems Corporation and Stratitude,
      Inc.
 Case 17-19689       Doc 555     Filed 10/02/18 Entered 10/02/18 11:57:45           Desc Main
                                  Document     Page 3 of 12


                                   CERTIFICATE OF SERVICE
       I hereby certify that on October 2, 2018, a true and correct copy of the Third and Final
Application of Amherst Partners, LLC for Compensation & Reimbursement of Expenses as
Financial Advisor to the Official Committee of Unsecured Creditors of Quadrant 4 System
Corporation, et al. was served via the Court’s CM/ECF system upon all registered counsel.


                                                    By: /s/ Michael A. Brandess
                                                           One of Its Attorneys


                                          Service List
Via CM/ECF
Attorney for U.S. Securities and Exchange Commission
    • Sonia U Chae       chaes@sec.gov

Attorney(s) for BMO Harris Bank, N.A.
    • Stephanie K. Hor-Chen      schen@vedderprice.com, ecfdocket@vedderprice.com
    • Douglas J. Lipke     dlipke@vedderprice.com, ecfdocket@vedderprice.com

    U.S. Trustee
    • Patrick S Layng      USTPRegion11.ES.ECF@usdoj.gov

Attorney(s) for First Tek, Inc. and First Tek Services Private Limited
    • Mark L Radtke         mradtke@shawfishman.com, kbobb@shawfishman.com
    • Brian L Shaw        bshaw100@shawfishman.com, cknez@shawfishman.com
    • Peter L Berk plberk@orb-legal.com, hmilman@orb-legal.com,
        milmanhr42820@notify.bestcase.com, hmbonesteel@gmail.com

Attorney for BIP Quadrant 4 System Debt Fund I, LLC
    • Matthew T. Gensburg MGensburg@gcklegal.com
    • Peter J Haley peter.haley@nelsonmullins.com, marie.moss@nelsonmullins.com

Attorney(s) for Debtors
    • Chad H. Gettleman       cgettleman@ag-ltd.com
    • Erich Buck              ebuck@ag-ltd.com, aweir@ag-ltd.com
    • Nicholas R. Dwayne      ndwayne@ag-ltd.com
    • Scott Alstreda          rsalstreda@nixonpeabody.com

Attorney for Khannan Sankaran, Pankaj Kalra, Ashish Sanan
    • David A. Newby dnewby@momlaw.com, lholub@momlaw.com

Attorney for Quadrant 4 System Corporation
    • R Scott Alsterda rsalsterda@nixonpeabody.com
    • Nathan Q. Rugg Nathan.Rugg@bfkn.com, jean.montgomery@bfkn.com



                                                2
 Case 17-19689     Doc 555    Filed 10/02/18 Entered 10/02/18 11:57:45       Desc Main
                               Document     Page 4 of 12


Attorney for Quadrantfour Software Solutions (Pvt) Limited
    • Mark A. Carter       mcarter@lksu.com, aterry@lksu.com, jbanasiak@lksu.com
    • Peter E. Cooper      pcooper@lksu.com, shennessey@lksy.com, aterry@lksu.com

Attorney for BIP Quadrant 4 System Debt Fund I, LLC
    • Peter J Haley        peter.haley@nelsonmullins.com, marie.moss@nelsonmullins.com

Attorney for Jordan & Zito LLC
    • Gregory J. Jordan gjordan@jz-llc.com

Attorney for Cigna Health and Life Insurance Company
   • Richard B. Polony rpolony@hinshawlaw.com, sedelmai@hinshawlaw.com,
        courtfiling@hinshawlaw.com, cortiz@hinshawlaw.com

Attorney for Schaumburg CC Owner, LLC
   • Marc S Lichtman agent007@lichtmanpartners.com, keisen@lichtmanpartners.com




                                             3
    Case 17-19689            Doc 555       Filed 10/02/18 Entered 10/02/18 11:57:45                      Desc Main
                                            Document     Page 5 of 12


                            IN THEUNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION


    In re:                                                        Chapter 11

    QUADRANT 4 SYSTEM                                             Case No. 17-19689
    CORPORATION, et al 1
                                                                  (Jointly Administered)
                               Debtors.
                                                                  Honorable Jack B. Schmetterer

                                                                  Hearing: October 23, 2018 at 10:00 a.m.


              THIRD AND FINAL APPLICATION OF AMHERST PARTNERS, LLC FOR
         COMPENSATION & REIMBURSEMENT OF EXPENSES AS FINANCIAL ADVISOR TO THE
           OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF QUADRANT 4 SYSTEM
                                 CORPORATION, ET AL.
                                                      QUADRANT 4
             Amherst Partners, LLC (“Amherst”), former financial advisor to the Official Committee of

Unsecured Creditors (the “Committee”) in these jointly administered chapter 11 cases, submits this

Third and Final Application of Amherst Partners, LLC for Compensation & Reimbursement of

Expenses as Financial Advisor to the Official Committee of Unsecured Creditors of Quadrant 4

System Corporation, et al. (Quadrant 4) (the “Final Application” of “Application”). In support of

this Application, Amherst states:

                                               JURISDICTION & VENUE

             The Court has jurisdiction over this matter under §§ 1334 and 157(a) of title 28 of the

United States Code and Local Rule 5082-1. This is a core proceeding under § 157(b)(2) of title

28 of the United States Code. Venue is proper in this district under §§ 1408 and 1409 of title 28 of


1
             The Debtors in these jointly administered chapter 11 cases are Quadrant 4 System Corporation and Stratitude,
             Inc.
 Case 17-19689        Doc 555     Filed 10/02/18 Entered 10/02/18 11:57:45         Desc Main
                                   Document     Page 6 of 12


the United States Code.

       The statutory predicates for the relief requested in this Third and Final Application are

§§ 328, 503(b), and 507(a)(2) of the Bankruptcy Code, Rule 2016 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Rule 5082-1.

                                             BACKGROUND

       On June 29, 2017 (the “Petition Date”), Quadrant 4 System Corporation (“Quadrant 4” or,

the “Debtor”) filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code with

the Court, initiating its bankruptcy case.

       On July 6, 2017 (the “Retention Date”), the Office of the United States Trustee (the “U.S.

Trustee”) appointed the Committee to represent the interests of Quadrant 4’s unsecured creditors

under § 1102 of the Bankruptcy Code. That same day, the Committee selected Amherst as its

financial advisor.

       On July 21, 2017, the Committee filed an application to retain Amherst as its financial

advisor (the “Application”).     On July 28, 2017, the Court entered an order approving the

Application effective as of July 6, 2017. (Dkt. 81).

       On August 3, 2017, the Court entered an order establishing procedures for the payment of

interim compensation and reimbursement of expenses of professionals (the “Interim

Compensation Procedures”), which included Amherst. (Dkt. 103). The Interim Compensation

Procedures provided for the payment of 80% of Amherst’s fees and 100% of its expenses on a

monthly basis. The Interim Compensation Procedures provide, among other things, that Amherst

must circulate each monthly fee statement (the “Monthly Fee Statement”) to Quadrant 4’s secured

creditors—BMO Harris Bank, N.A. and BIP Quadrant 4 System Debt Fund I, LLC, and the office




                                                 2
    Case 17-19689       Doc 555       Filed 10/02/18 Entered 10/02/18 11:57:45                    Desc Main
                                       Document     Page 7 of 12


of the U.S. Trustee (the “Notice Parties”). The Notice Parties are entitled 14 days to object to any

Monthly Fee Statement prior to payment. 2

        On October 13, 2017, Stratitude, Inc. (“Stratitude,” and together with Quadrant 4, the

“Debtors”) filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code with the

Court, initiating its bankruptcy case.

        On October 19, 2017, the Court entered an order approving the joint administration of the

Stratitude and Quadrant 4 bankruptcy cases. (Dkt. 192).

        On October 24, 2017, the U.S. Trustee filed an Amended Notice of Appointment of Official

Committee of Unsecured Creditors’ Committee, adding a Stratitude creditor to the Committee.

(Dkt. 195).

        On July 6, 2018, the Committee and the Debtors filed an Amended Joint Plan of

Liquidation (the “Plan”). (Dkt. 455). On August 24, 2018, the Court entered an order confirming

the Plan. (Dkt. 527). On September 13, 2019, the Plan was made effective and, pursuant to the

Plan, the Committee was terminated. (Dkt. 536).


                           AMHERST’S PRIOR INTERIM FEE APPLICATIONS

        Amherst submitted its First Interim Application Amherst Partners, LLC for Compensation

& Reimbursement of Expenses as Financial Advisor to the Official Committee of Unsecured

Creditors (the “First Interim Application”) in this case seeking $29,898.75 in fees and $645.72 in

expenses for the period beginning on the Petition Date and ending on October 31, 2017 (the “First

Interim Period”). (Dkt. 242).




2
        On August 8, 2018, the Court entered an order sua sponte vacating the order approving Interim Compensation
        Procedures. (Dkt. 500).

                                                       3
 Case 17-19689       Doc 555     Filed 10/02/18 Entered 10/02/18 11:57:45            Desc Main
                                  Document     Page 8 of 12


       The Court issued an order (the “First Interim Fee Order”) granting Amherst’s fees and

expenses requested under the First Interim Application. (Dkt. 256).

       Amherst submitted its Second Interim Application Amherst Partners, LLC for

Compensation & Reimbursement of Expenses as Financial Advisor to the Official Committee of

Unsecured Creditors (the “First Interim Application”) in this case seeking $35,316.25 in fees and

$864.00 in expenses for the period beginning on November 1, 2017 and ending February 28, 2018

(the “Second Interim Period”). (Dkt. 397).

       On June 5, 2018, the Court entered an order (the “Second Interim Fee Order”) granting

Amherst’s fees and expenses requested under the Second Interim Application. (Dkt. 421).

            AMHERST’S FEES & EXPENSES DURING THE THIRD AND FINAL PERIOD

       This application is Amherst’s Third and Final request for allowance of fees and

reimbursement of expenses. The fees sought herein pertain to time spent and expenses incurred

in the Quadrant 4 bankruptcy case and not that of Stratitude, which will be invoiced separately.

By this Application, Amherst seeks an order (a) allowing and approving compensation in the

amount of $3,788.75 for professional services rendered by Amherst for the period beginning

March 1, 2018 and ending September 13, 2018 (the “Fee Application Period”); (b) approving all

fees and expenses incurred by Amherst from the Retention Date through September 13, 2018 (the

“Final Application Period”) on a final basis; and (c) authorizing payment to Amherst for all unpaid

amounts approved under this Application.

       Amherst has submitted one monthly fee statement and incurred several additional months

of time during the Fee Application Period. The following is a summary of Amherst’s Fee

Statements during this time:




                                                4
    Case 17-19689          Doc 555       Filed 10/02/18 Entered 10/02/18 11:57:45                  Desc Main
                                          Document     Page 9 of 12


                                                                   Fees
             Date             Period          Fees    Expenses Authorized Expenses
             Circulated      Covered        Requested Requested on Interim Authorized
                                                                  Basis

                            4/1/2018–
             6/11/2018                 $900.00             $0.00          $720.00                 $0.00
                            5/31/18
                            6/12/2018–
                 N/A                   $2,888.75           $0.00          $0.00                   $0.00
                            9/12/2018
             Total                     $3,788.75           $0.00          $720.00                 $0.00

            Amherst is currently owed $1,624.38 in unpaid fees from the Quadrant 4 bankruptcy

estate. 3

     A. Narrative Summary of Services Rendered & Expenses Incurred by Amherst
            All of the services for which compensation is requested were rendered to or for the benefit

of general unsecured creditors, as requested by the Committee in connection with Quadrant 4’s

case.

            The time described in the two fee statements attached to this Third and Final Application

represents the actual amount of time spent or, in certain instances, less than the actual amount of

time spent by Amherst’s professionals that rendered the described services. In certain instances,

the time reflected in the billing statements has been reduced in an effort by Amherst to eliminate

excessive, duplicative, or in hindsight, unnecessary or unproductive services.

            Amherst’s customary hourly rates of compensation for professionals during the

Application Period range from $375 to $400. Those rates are comparable to rates charged by other

practitioners having the same level of experience, expertise, and standing for similar services.




3
            Amherst prepared only one set of invoices for Quadrant 4 and Stratitude from June 1, 2018 through
            September 13, 2018. Because services were rendered equally on behalf of both estates during this time,
            Amherst has bifurcated its compensation request between the Quadrant 4 and Stratitude estates.


                                                          5
    Case 17-19689       Doc 555        Filed 10/02/18 Entered 10/02/18 11:57:45                      Desc Main
                                       Document      Page 10 of 12


        Amherst strives to limit its fees wherever possible. Amherst’s standard practice is to avoid

billing for services deemed duplicative, administrative or otherwise not necessary or beneficial to

firm clientele, whether in chapter 11 or otherwise.

     B. Summary of Services Rendered

        During the Fee Application Period, Amherst spent a total of 9.9 hours providing

professional services on behalf of the Committee in connection with this case.

                                                                            Total
       Name                           Title               Hourly Rate             Total
                                                                            Hours
       Sheldon Stone                  Partner                 $400           3.05       $1,220.00
                                      Managing
       James Morden                                           $375           6.85            $2,568.75
                                      Dir.
                             Total                                            9.9            $3,788.75

        In compliance with Local Rules 5082-1B and C, Amherst has classified its services for this

Fee Application Period into three separate categories as described below: 4

        1) General Case Administration
        Amherst spent 3.05 hours at a cost of $1,150.00 during the Application Period on matters
        relating to administration of this case. This category includes time spent on case
        administrative tasks, corresponding with other case professionals regarding various
        strategy concerns and addressing any transition related issues concerning the liquidating
        trust.

                                                                           Total
       Name                          Title               Hourly Rate             Total
                                                                           Hours
       Sheldon Stone                 Partner                  $400          0.25       $100.00
                                     Managing
       James Morden                                           $375
                                     Dir.                                    2.8            $1,050.00
                            Total                                           3.05            $1,150.00

        2) Avoidance Actions
        Amherst spent 0.25 hours at a gross cost of $93.75 on matters related to analyzing potential
        avoidance actions of Quadrant 4’s estate.


4
        Each category of services is identified in Amherst’s detailed monthly billing statements, attached to this
        Final Application as Exhibits A-B.


                                                         6
 Case 17-19689        Doc 555       Filed 10/02/18 Entered 10/02/18 11:57:45          Desc Main
                                    Document      Page 11 of 12


                                                                Total
      Name                         Title         Hourly Rate          Total
                                                                Hours
                                   Managing
      James Morden                                   $375
                                   Dir.                          0.25           $93.75
                         Total                                   0.25           $93.75

       3) Plan
       Amherst spent 6.6 hours at a gross cost of $2,545.00 on matters related to the Plan and its
       related documents. This category primarily includes time spent analyzing the plan
       documents and assisting in the preparation of a proffer of the confirmation hearing.

                                                                Total
      Name                       Title           Hourly Rate          Total
                                                                Hours
      Sheldon Stone              Partner             $400        2.8        $1,120.00
      James Morden               Managing Dir.       $375        3.8        $1,425.00
                       Total                                     6.6        $2,545.00


   C. Amherst Provided a Benefit to the Estate During the Fee Application Period
       Amherst’s professionals expended a total of 9.9 hours in connection with this case during

the Application Period. The time spent and expenses incurred during the Application Period were

necessary and appropriate under the circumstances in line with the factors enumerated by 11

U.S.C. § 330. Amherst submits that the amount requested by this Application is fair and reasonable

when considering (a) the complexity of this case; (b) the time expended by Amherst’s

professionals; (c) the nature of the services rendered; (d) the value of those services; and (e) the

costs of comparable services for skilled practitioners in other bankruptcy and non-bankruptcy

matters, Amherst submits that the compensation sought by this Application represents a fair and

reasonable amount for the services rendered during the Application Period.

   D. Notice
       Twenty-one (21) days’ notice of this Fee Application has been, or will be, given to all

known creditors and known equity security holders in the chapter 11 cases by U.S. Mail, postage

prepaid. Furthermore, a copy of this Motion was served on twenty-one (21) days’ notice via


                                                 7
 Case 17-19689       Doc 555     Filed 10/02/18 Entered 10/02/18 11:57:45           Desc Main
                                 Document      Page 12 of 12


CM/ECF, upon: (a) the United States Trustee; (b) counsel to the Debtors; (c) counsel to the

Debtors’ secured lenders, BMO and BIP; and (d) other parties in interest having filed and served

requests for notice in the chapter 11 cases pursuant to Bankruptcy Rule 2002. Amherst requests

that, pursuant to Bankruptcy Rules 2002 and 9007, the Court deem the foregoing notice sufficient

under the circumstances, and that no further notice be required.




       Wherefore, Amherst requests that this Court grant this Application and (a) allow and

approve compensation to Amherst in the amount of $3,788.75 for professional services rendered

by Amherst for the Fee Application Period; (b) allow and approve compensation to Amherst in the

amount of $69,003.75 for professional services rendered by Amherst during the Final Application

Period (including amounts previously paid to Amherst), and reimbursement in the amount of

$1,509.72 for actual and necessary expenses incurred by Amherst during the Final Application

Period (including amounts previously paid to Amherst) on a final basis; and; (c) authorize payment

to Amherst for all unpaid amounts under this Application.



 October 2, 2018                               Sugar Felsenthal Grais & Helsinger LLP
                                               By:   /s/ Michael A. Brandess

                                               Mark S. Melickian. (IL No. 6229843)
                                               Michael A. Brandess (IL No. 6299158)
                                               30 N. LaSalle St., Ste. 3000
                                               Chicago, Illinois 60602
                                               Telephone: 312.704.9400
                                               Facsimile: 312.372.7951
                                               mmelickian@SFGH.com
                                               mbrandess@SFGH.com




                                                8
